Citation Nr: 0740333	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service, within one year of service discharge, and is not 
attributable to service.

2.  Tinnitus was not manifest in service and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in service, and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on April 4, 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In addition, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A June 2005 VA 
examination is of record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
medical examination in June 2005.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the June 2005 VA examination report reflects a 
bilateral hearing loss disability and tinnitus.  Thus, the 
pivotal determination is whether a hearing loss disability or 
tinnitus is related to service.

Service medical records are negative for a hearing loss 
disability or tinnitus.  The November 1965 service entrance 
examination report shows that the ears and drums were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
5 (10)
LEFT
0 (15)
0 (10)
 5 (15)
-
5 (10)

His hearing was assigned a profile of "1."  He denied having 
or having had ear trouble.

The October 1967 separation examination report shows that the 
ears and drums were normal.  Audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

His hearing was assigned a profile of "1."  He specifically 
denied having or having had hearing loss and ear trouble.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Board notes that the appellant asserted, in the August 
2005 notice of disagreement, that his hearing loss disability 
and tinnitus are a result of noise exposure during service, 
to include in association with operating an 81 mm mortar 
within a 15-20 yard perimeter of a 155 mm Howitzer.  The 
Board accepts that the appellant was exposed to noise and 
could have experienced ringing and decreased auditory acuity 
during service.  As noted, however, he had normal hearing at 
separation in October 1967.  The competent evidence 
establishes that neither a hearing loss disability nor 
tinnitus is related to service.  

In association with the October 2005 VA Form 9, the appellant 
cited to Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Any 
assertion to the effect that Hensley creates a presumption of 
service connection for a hearing loss disability or tinnitus 
is misguided.  The United States Court of Appeals for 
Veterans Claims (Court) has spoken in regard to the meaning 
of section 3.385:  

Section 3.385 does not preclude service 
connection for a current hearing 
disability where hearing was within 
normal limits on audiometric testing at 
separation from service.  Although that 
regulation speaks in terms of service 
connection, it operates to establish 
when a measured hearing loss is (or, 
more accurately is not) a "disability" 
for which compensation may be paid, 
provided that other requirements for 
service connection are otherwise met.  
Hensley, at 159.

In this case, the appellant's hearing was normal at 
separation and he specifically denied having or having had 
hearing loss, and a hearing loss disability was not shown 
within the initial post-service year.  For VA purposes, the 
initial diagnosis of a hearing loss disability and tinnitus 
is in 2005, decades after service.  To the extent that the 
June 2005 VA examination report notes an onset of tinnitus of 
hearing loss and tinnitus several years after separation, 
such is a mere transcription of lay history and the 
information is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board notes that while the August 2005 notice of 
disagreement notes no post-service noise exposure, a November 
1971 Reserve examination report notes that his usual 
occupation that of a factory worker.  The Board notes that 
the November 1971 examination report reflects his hearing was 
assigned a profile of "1."  

The appellant is competent to report that he noticed hearing 
loss and tinnitus in service, which he reported when he filed 
his March 2005 claim, and as noted, the Board accepts that he 
was exposed to noise in service.  Even assuming that he was 
exposed to noise associated with combat, as noted in the June 
2005 VA examination report, such does not address the issue 
of etiology.  The Board notes that section 1154(b) addresses 
the combat appellant's ability to allege that an event 
occurred in service while engaging in combat.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).  That section, 
however, does not address the questions of either current 
disability or nexus to service, for both of which competent 
medical evidence is generally required.  Id. citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Thus, a veteran's combat 
status allows him or her to allege hearing loss and tinnitus 
in service.  Whether such was chronic or is related to 
service requires competent evidence.  The Board notes that 
appellant is not shown to have medical expertise and his 
opinion in regard to etiology is not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).

The defect in the appellant's claims is a lack of competent 
evidence of a nexus to his service.  Significantly, the June 
2005 VA examiner specifically stated that it was not at least 
as likely as not that hearing loss and tinnitus were related 
to noise exposure during service.  The Board finds the 
opinion of the VA audiological examiner to be more probative 
than the appellant's lay opinion, and consistent with the 
record.  The examiner reviewed the claims file and noted 
normal hearing at separation.  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, he denied 
hearing loss and ear trouble at separation.  Such evidence is 
far more reliable than an unsupported remote claim.

In summary, the evidence establishes no hearing loss 
disability or tinnitus during service, normal hearing at 
separation, no hearing loss disability within the initial 
post service year, and a competent and probative opinion that 
neither a hearing loss disability nor tinnitus is likely to 
be related to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


